DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “training the feature classifier based on the error without adjustment to the pre-trained neural network”, however, there is no support for this limitation in the specification. Figure 2 clearly shows that the classifier trainer receives the corrected labels from the bootstrap trainer and then updates the feature classifier, thus it is not  possible to update the feature classifier without any changes being made to the pretrained classifier. Therefore one of ordinary skilled in the art would be able to practice the invention without undue burden and experimentation.

 Claim  8 is similar in scope to claim 1 and is likewise rejected.

 Claim  15 is similar in scope to claim 1 and is likewise rejected.

 	Claims 2-7, 9-14 and 16-20 are being rejected as incorporating the deficiencies of the claim upon which each respective claim depends.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10318846 (herein referred to as Patent’846).Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims recites wherein the subset of probabilities includes all of the assigned first probabilities that are less than an upper probability threshold, outputting, to a display device, the subset of the plurality of images corresponding to the subset of probabilities  and user correction not required by the instant claims. 
Instant claims 
US Patent No.: 10318846
1. A method of using a pre-trained neural network to train a classifier to classify images, the method comprising:
1. A method for classifying a plurality of images comprising:
providing a plurality of input images to the classifier; for each input image of the plurality of input images: creating a feature vector for the input image using the pre-trained neural network, wherein the pre-trained neural network was previously trained to extract feature vectors from images; 
performing, by a feature classifier, a first classification of the plurality of images based on the plurality of feature vectors, wherein performing the first classification includes: assigning at least one of a plurality of labels to each of the plurality of images;
assigning a label to the input image using a feature classifier of the classifier, 

and assigning a first probability for each of the assigned labels, wherein the assigned first probability for each of the assigned labels is related to a statistical confidence that a particular assigned label is correctly assigned to a particular image;

determining a subset of probabilities of the assigned first probabilities, wherein the subset of probabilities includes all of the assigned first probabilities that are less than an upper probability threshold;

determining a subset of the plurality of images corresponding to the subset of probabilities;

outputting, to a display device, the subset of the plurality of images corresponding to the subset of probabilities;
receiving a corrected label;
determining an error between the label and the corrected label;.
receiving user input corresponding to replacement of an incorrect label with a corrected label for a certain image of the subset of the plurality of images;

receiving user input corresponding to a confidence level associated with the corrected label;
and training the feature classifier based on the error 
adjusting the feature classifier using the corrected label and the confidence level associated with the corrected label;
	

 and performing, by the adjusted feature classifier, a second classification of the plurality of images based on the plurality of feature vectors, wherein performing the second classification includes: assigning at least one of the plurality of labels to each of the plurality of images, including assigning the corrected label to the certain image;

and assigning a second probability for each of the assigned labels.

 	
 	Note the discussion above; Patent’846 does not expressly disclose wherein the feature classifier is separate from the pre-trained neural network and wherein the training is done without adjustment to the pre-trained neural network.
 	Liang discloses a transfer learning method including wherein the feature classifier is separate from the pre-trained neural network (see Fig 4) and wherein the training is perform without adjustment to the pre-trained neural network (see section III, subsection C, [p][001] – where features are extracted using the pretrained and then fed to another classifier without any adjustment to the pretrained). Patent’846 and Liang are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate transfer learning method of Liang into the method of Patent’846 for adopting transfer learning technique where the CNN used for the classification problem is pre-trained on a larger dataset beforehand and fine turning the results so that better classification can be done for aerial images (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over is Längkvist et al (NPL titled: Interactive Learning with Convolutional Neural Networks for Image Labeling) in view of Liang et al (NPL titled: Transfer learning for high resolution aerial image classification).
 	As to independent claim 1, Längkvist discloses a method of using a pre-trained neural network to train a classifier to classify images (method for labelling images using a CNN – see abstract), the method comprising: providing a plurality of input images to the classifier (multiple image received as input to be labelled – see section 2.2, [p][001]); for each input image of the plurality of input images: creating a feature vector for the input image using the pre-trained neural network (note that a first layer extracts feature maps – see section 2.2), wherein the pre-trained neural network was previously trained to extract feature vectors from images (note that a CNN is trained on the labelled examples – see section 2.1); assigning a label to the input image using a feature classifier of the classifier (see section 2.1 – where a user assigns a label); receiving a corrected label (note that the user decide a threshold – see section 2.1); determining an error between the label and the corrected label (note that most of the pixel will be misclassified at this point  - see section 2.1); and training the feature classifier based on the error  (step 5, section 2.1); however, Längkvist does not expressly disclose wherein the feature classifier is separate from the pre-trained neural network and wherein the training is perform without adjustment to the pre-trained neural network. 
 	Liang discloses a transfer learning method including wherein the feature classifier is separate from the pre-trained neural network (see Fig 4) and wherein the training is perform without adjustment to the pre-trained neural network (see section III, subsection C, [p][001] – where features are extracted using the pretrained and then fed to another classifier without any adjustment to the pretrained). Längkvist and Liang are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate transfer learning method of Liang into the method for labelling images of Längkvist for adopting transfer learning technique where the CNN used for the classification problem is pre-trained on a larger dataset beforehand and fine turning the results so that better classification can be done for aerial images (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	
 	As to claim 2, Längkvist  teaches the method, wherein the pre-trained neural network is a convolutional neural network (CNN) (note that a CNN is trained on the labelled examples – see section 2.1).

 	As to claim 3, Längkvist  teaches the method, wherein the pre-trained neural network was previously trained using photographs (see Fig 1).

 	As to claim 4, Längkvist  teaches the method, wherein the plurality of input images are historical images (or e.g.  stored satellite images – see section 3, [p][001]).

 	As to claim 5, Längkvist  teaches the method, further comprising: for each input image of the plurality of input images: assigning a probability for the label (see section 2.1), wherein the probability is related to a statistical confidence that the label is correctly assigned to the input image (“Those pixels that have a classification certainty below a certain threshold are re-labeled as unknown since they have a higher probability of being misclassified” -see section 2.1).

 	As to claim 6, Längkvist  teaches the method, further comprising: for each input image of the plurality of input images: 3 determining that the probability is less than a threshold (The user decides on a threshold to filter out predictions with a low classification certainty – see section 2.1, step 3); and in response to determining that the probability is less than the threshold, displaying the input image at the user interface (The user has a chance to correct any misclassifications or label more unlabeled pixels before training the CNN on the new labeled data – see section 2.1).

 	As to claim 7, Längkvist teaches the method, wherein the corrected label is received via a user interface (Finally, the user can get assistance with the labeling process from the trained CNN by pressing the "‘Add predictions"’ to add all filtered classified pixels and the process is repeated – see section 2.2, [p][001]).

 	Claims 8-14 are rejected for the same reasons as set forth in the rejection of the claims 1-7, as claims 1-7 are method claims for the non-transitory computer-readable medium claimed in claims 8-14.
 	
 	Claims 15-20 are rejected for the same reasons as set forth in the rejection of the claims 1-6, as claims 1-6 are method claims for the system claimed in claims 15-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Erenrich et al (Pub No.: 20180330280) discloses SYSTEMS AND METHODS FOR SELECTING MACHINE LEARNING TRAINING DATA.
 	Shen al (US Patent No.: 9418319) discloses an Object Detection Using Cascaded Convolutional Neural Networks.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        August 19, 2022